GRUBB & ELLIS HEALTHCARE REIT, INC.
LIMITED GUARANTY OF PAYMENT

THIS LIMITED GUARANTY OF PAYMENT dated as of March 25, 2008 (this “Guaranty”),
is executed by GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland corporation
(“Guarantor”), to and for the benefit of NATIONAL CITY BANK, a national banking
association (the “Lender”).

R E C I T A L S:

A. The Lender has agreed to loan the principal amount of Seven Million Three
Hundred Thousand and 00/100 Dollars ($7,300,000.00) (the “Loan”) to G&E
HEALTHCARE REIT CYPRESS STATION, LLC, a Delaware limited liability company (the
“Borrower”) pursuant to the terms and conditions of that certain Promissory Note
dated as of even date herewith (the “Note”). All terms not otherwise defined
herein shall have the meanings set forth in the Note between the Borrower and
the Lender.

B. As a condition precedent to the Lender’s extension of the Loan to the
Borrower and in consideration therefor, the Lender has required the execution
and delivery of (i) this Guaranty by the Guarantor, (ii)  that certain Deed of
Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated as of even date herewith, executed by the Borrower to and for the benefit
of the Lender (the “Deed of Trust”) encumbering the real property, improvements
and personalty described therein (the “Premises”), and (iii) the other Loan
Documents (as defined in the Note).

C. The Guarantor is an equity investor in the Borrower and, having a financial
interest in the Premises, has agreed to execute and deliver this Guaranty to the
Lender.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

A G R E E M E N T S:

1. Guaranty of Payment. Subject to Section 21 below, the Guarantor hereby
unconditionally, absolutely and irrevocably guaranties to the Lender, the
punctual payment and performance when due, whether at stated maturity or by
acceleration or otherwise, of the indebtedness and other obligations of the
Borrower to the Lender evidenced by the Note and any other amounts that may
become owing by the Borrower under the Loan Documents (such indebtedness,
obligations and other amounts are hereinafter referred to as “Payment
Obligations”). This Guaranty is a present and continuing guaranty of payment and
not of collectability, and the Lender shall not be required to prosecute
collection, enforcement or other remedies against the Borrower or any other
guarantor of the Payment Obligations, or to enforce or resort to any collateral
for the repayment of the Payment Obligations or other rights or remedies
pertaining thereto, before calling on the Guarantor for payment. If for any
reason the Borrower shall fail or be unable to pay, punctually and fully, any of
the Payment Obligations, the Guarantor shall pay such obligations to the Lender
in full immediately upon demand. One or more successive actions may be brought
against the Guarantor, as often as the Lender deems advisable, until all of the
Payment Obligations are paid and performed in full. The Payment Obligations,
together with all other payment and performance obligations of the Guarantor
hereunder, are referred to herein as the “Obligations”.

2. Representations and Warranties. The following shall constitute
representations and warranties of the Guarantor, and the Guarantor hereby
acknowledges that the Lender intends to make the Loan in reliance thereon:

(a) Guarantor is not in default, and, to Guarantor’s actual knowledge, no event
has occurred which, with the passage of time and/or the giving of notice, would
constitute a default, under any agreement to which the Guarantor is a party, the
effect of which will materially impair performance by the Guarantor of its
obligations under this Guaranty. Neither the execution and delivery of this
Guaranty nor compliance with the terms and provisions hereof will violate any
applicable law, rule, regulation, judgment, decree or order, or will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of any indenture, deed of trust, instrument, document, agreement or
contract of any kind that creates, represents, evidences or provides for any
lien, charge or encumbrance upon any of the property or assets of the Guarantor,
or any other indenture, deed of trust, instrument, document, agreement or
contract of any kind to which the Guarantor is a party or, to Guarantor’s actual
knowledge, to which the Guarantor or the property of the Guarantor may be
subject.

(b) There is not any litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending, or to the
knowledge of the Guarantor, threatened that could, if determined adversely to
Guarantor, materially adversely affect performance by the Guarantor of its
obligations under this Guaranty.

(c) Neither this Guaranty nor any statement or certification as to facts
previously furnished or required herein to be furnished to the Lender by the
Guarantor, contains any material inaccuracy or untruth in any representation,
covenant or warranty or omits to state a fact material to this Guaranty.

3. Continuing Guaranty. The Guarantor agrees that the performance of the
Obligations by the Guarantor shall be a primary obligation, shall not be subject
to any counterclaim, set-off, abatement, deferment or defense based upon any
claim that the Guarantor may have against the Lender, the Borrower, any other
guarantor of the Obligations or any other person or entity, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or affected in any way by, any circumstance or condition (whether or not the
Guarantor shall have any knowledge thereof), including without limitation:

(a) any lack of validity or enforceability of any of the Loan Documents;

(b) any termination, amendment, modification or other change in any of the Loan
Documents, including, without limitation, any modification of the interest
rate(s) described therein;

(c) any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;

(d) any failure, omission or delay on the part of the Borrower, the Guarantor or
any other guarantor of the Obligations or the Lender to conform or comply with
any term of any of the Loan Documents or any failure of the Lender to give
notice of any Event of Default (as defined in the Note);

(e) any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in any of the Loan Documents;

(f) any action or inaction by the Lender (other than any illegal action or
omission) under or in respect of any of the Loan Documents, any failure, lack of
diligence, omission or delay on the part of the Lender to perfect, enforce,
assert or exercise any lien, security interest, right, power or remedy conferred
on it in any of the Loan Documents, or any other action or inaction on the part
of the Lender;

(g) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to the Borrower, the Guarantor or any other
guarantor of the Obligations, as applicable, or any of their respective property
or creditors, or any action taken by any trustee or receiver or by any court in
any such proceeding;

(h) any merger or consolidation of the Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of the Borrower, the Guarantor or
any other guarantor of the Obligations to any other person or entity;

(i) any change in the ownership of the Borrower or any change in the
relationship between the Borrower, the Guarantor or any other guarantor of the
Obligations, or any termination of any such relationship;

(j) any release or discharge by operation of law of the Borrower, the Guarantor
or any other guarantor of the Obligations from any obligation or agreement
contained in any of the Loan Documents; or

(k) any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against the
Borrower or the Guarantor to the fullest extent permitted by law.

4. Waivers. The Guarantor expressly and unconditionally waives (i) notice of any
of the matters referred to in Section 3 above, (ii) all notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights against the Guarantor, including, without limitation,
any demand, presentment and protest, default, intent to accelerate maturity,
acceleration of maturity, proof of notice of non-payment under any of the Loan
Documents and notice of any Event of Default or any failure on the part of the
Borrower, the Guarantor or any other guarantor of the Obligations to perform or
comply with any covenant, agreement, term or condition of any of the Loan
Documents, (iii) any right to the enforcement, assertion or exercise against the
Borrower, the Guarantor or any other guarantor of the Obligations of any right
or remedy conferred under any of the Loan Documents, (iv) any requirement of
diligence on the part of any person or entity, (v) any requirement on the part
of the Lender to exhaust any remedies or to mitigate the damages resulting from
any default under any of the Loan Documents, and (vi) any notice of any sale,
transfer or other disposition of any right, title or interest of the Lender
under any of the Loan Documents.

5. Subordination. The Guarantor agrees that any and all present and future debts
and obligations of the Borrower to the Guarantor are hereby subordinated to the
claims of the Lender and are hereby assigned by the Guarantor to the Lender as
security for the Obligations and the obligations of the Guarantor under this
Guaranty, until the Obligations are paid in full.

6. Subrogation Waiver. Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by the Guarantor
or the Borrower as a preferential or fraudulent payment have expired, the
Guarantor knowingly, and with advice of counsel, waives, relinquishes, releases
and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment the Guarantor may now or hereafter have
by and from the Borrower and the successors and assigns of the Borrower, for any
payments made by the Guarantor to the Lender, including, without limitation, any
rights which might allow the Borrower, the Borrower’s successors, a creditor of
the Borrower, or a trustee in bankruptcy of the Borrower to claim in bankruptcy
or any other similar proceedings that any payment made by the Borrower or the
Borrower’s successors and assigns to the Lender was on behalf of or for the
benefit of the Guarantor and that such payment is recoverable by the Borrower, a
creditor or trustee in bankruptcy of the Borrower as a preferential payment,
fraudulent conveyance, payment of an insider or any other classification of
payment which may otherwise be recoverable from the Lender.

7. Reinstatement. The obligations of the Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Obligations or the Guarantor’s
obligations under this Guaranty is rescinded or otherwise must be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Guarantor or the Borrower or otherwise, all as though
such payment had not been made.

8. Financial Statements. The Guarantor represents and warrants to the Lender
that (a) the financial statements of the Guarantor previously submitted to the
Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
the Guarantor, and do not contain any untrue statement of a material fact or
omit to state a fact material to the financial statements submitted for this
Guaranty, and (b) no material adverse change has occurred in the financial
statements from the dates thereof until the date hereof. The Guarantor covenants
and agrees to furnish to the Lender or its authorized representatives
information regarding the business, affairs, operations and financial condition
of the Guarantor as Lender shall reasonably request, and the Guarantor shall
furnish to the Lender (i) within thirty (30) days after its filing, copies of
the federal income tax return of the Guarantor, and (ii) annual audited
financial statements for each fiscal year by the later of ninety (90) days after
the end of each fiscal year of Guarantor or ten (10) days after filing the
Annual Report on Form 10-K with the SEC with respect to Guarantor, audited by an
independent certified public accountant.

9. Transfers; Sales, Etc. Other than in connection with a Permitted Transfer (as
defined in the Deed of Trust) and other than transfers of shares in a publicly
traded corporation, without the prior written consent of Lender, which shall not
be unreasonably withheld, conditioned or delayed, the Guarantor shall not sell,
lease, transfer, convey or assign any of its assets, unless (a) if the Guarantor
is an individual, such sale, lease, transfer, conveyance or assignment is of a
non-material asset of the Guarantor, or (b) if the Guarantor is a corporation,
partnership or other entity, such sale, lease, transfer, conveyance or
assignment is performed in the ordinary course of its business consistent with
past practices, and will not have a material adverse effect on the business or
financial condition of the Guarantor or its ability to perform its obligations
hereunder. In addition, the Guarantor shall neither become a party to any merger
or consolidation, nor, except in the ordinary course of its business consistent
with past practices, acquire all or substantially all of the assets of, a
controlling interest in the stock of, or a partnership or joint venture interest
in, any other entity.

10. Enforcement Costs. If: (a) this Guaranty, is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding;
(b) one or more attorneys is retained to represent the Lender in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, or (c) one or more attorneys is
retained to represent the Lender in any other proceedings whatsoever in
connection with this Guaranty, then the Guarantor shall pay to the Lender upon
demand all fees, costs and expenses reasonably incurred by the Lender in
connection therewith, including, without limitation, reasonable attorney’s fees,
court costs and filing fees (all of which are referred to herein as the
“Enforcement Costs”), in addition to all other amounts due hereunder.

11. Successors and Assigns; Joint and Several Liability. This Guaranty shall
inure to the benefit of the Lender and its successors and assigns. This Guaranty
shall be binding on the Guarantor, and the heirs, legatees, successors and
assigns of the Guarantor. If this Guaranty is executed by more than one person,
it shall be the joint and several undertaking of each of the undersigned.
Regardless of whether this Guaranty is executed by more than one person, it is
agreed that the undersigned’s liability hereunder is several and independent of
any other guarantees or other obligations at any time in effect with respect to
the Obligations or any part thereof, and that the Guarantor’s liability
hereunder may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guarantees or other obligations

12. No Waiver of Rights. No delay or failure on the part of the Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on the
Guarantor in any case shall entitle the Guarantor to any other or further notice
or demand in the same, similar or other circumstance.

13. Modification. The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of the Lender and
Guarantor.

14. Joinder. Any action to enforce this Guaranty may be brought against the
Guarantor without any reimbursement or joinder of the Borrower or any other
guarantor of the Obligations in such action.

15. Severability. If any provision of this Guaranty is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and the Lender
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.

16. Applicable Law. This Guaranty is governed as to validity, interpretation,
effect and in all other respects by laws and decisions of the State of Texas.

17. Notices. All notices, communications and waivers under this Guaranty shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:

     
To the Lender:
  National City Bank
120 South Central, 9th Floor
Clayton, Missouri 63105
Attn: William R. Bennett, Jr.
With a copy to:
  Husch Blackwell Sanders LLP
720 Olive Street , 24th Floor
St. Louis, Missouri 63101
Attn: John P. McNearney, Esq.
To the Guarantor:
  Grubb & Ellis Healthcare REIT, Inc.
1551 N. Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Shannon Johnson
With a copy to:
  Cox, Castle & Nicholson, LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attn.: Adriana A. Vesci

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

18. WAIVER OF JURY TRIAL. THE GUARANTOR AND LENDER HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR (2) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR EITHER OF THEM IN
RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THE GUARANTOR
AND LENDER HEREBY CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EITHER MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

19. VENUE AND JURISDICTION. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT SENTENCE,
GUARANTOR AND LENDER HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
COURT OF THE SOUTHERN DISTRICT OF TEXAS AND THE STATE COURTS OF TEXAS LOCATED IN
HARRIS COUNTY, TEXAS AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN, AND AGREES THAT ANY
DISPUTE CONCERNING THE RELATIONSHIP BETWEEN THE GUARANTOR AND LENDER OR THE
CONDUCT OF ANY OF THEM IN CONNECTION WITH THIS GUARANTY OR OTHERWISE SHALL BE
HEARD ONLY IN THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING:
(1) LENDER SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE
GUARANTOR OR ITS PROPERTY IN ANY COURTS OF ANY OTHER JURISDICTION LENDER DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE PROPERTY, OR OTHER SECURITY
FOR THE LOAN OBLIGATIONS, AND (2) THE PARTIES HERETO ACKNOWLEDGE THAT ANY
APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

20. Facsimile Signatures. Receipt of an executed signature page to this Guaranty
by facsimile or other electronic transmission shall constitute effective
delivery thereof.

21. Limitation of Liability. Notwithstanding anything to the contrary set forth
in this Guaranty, the aggregate liability of Guarantor under this Guaranty shall
in any and all events be limited to $730,000.00 (the “Payment Obligation
Amount”) plus: (x) accrued but unpaid interest and late charges on such amount
which accrues after demand has been made on Guarantor by Lender for the payment
of the same and Guarantor has not paid the same in accordance with the terms
hereof; (y) Enforcement Costs; and (z) any sums owing by Borrower pursuant to
any agreement, device or arrangement designed to protect Borrower from
fluctuations of interest rates, exchange rates, or forward rates, including but
not limited to dollar-denominated or cross-currency exchange agreements, foreign
currency exchange agreements, interest rate caps, collars or floors, forward
rate currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options. Guarantor hereby acknowledges and
agrees that any of the amounts collected from Borrower or any party other than
Guarantor on account of the Payment Obligations shall be applied first to the
portion of the Payment Obligations not guaranteed by Guarantor hereunder and
thereafter to the portion of the Payment Obligations guaranteed by Guarantor.
All payments by the Guarantor shall be applied to the Obligations.
Notwithstanding the foregoing, at all times prior to the payment in full of
Borrower’s Obligations, Guarantor shall have:

a. unlimited liability with respect to the guaranty of the payment and
performance of Borrower’s Obligations if (i) there is fraud by Borrower,
Borrower’s sole member, or Guarantor with respect to the Loan, (ii) a Prohibited
Transfer (as defined in the Mortgage) occurs, (iii) Borrower contests, delays or
otherwise hinders any action taken by Lender in connection with the appointment
of a receiver for the Premises or the foreclosure of the liens, mortgages or
other security interests created by any of the Loan Documents in accordance with
the Loan Documents following an Event of Default, or (iv) Borrower voluntarily
files for bankruptcy or is involuntarily placed into bankruptcy by an affiliate,
accountant, attorney, or other representative of Borrower and such involuntary
bankruptcy is not dismissed within ninety (90) days after the filing thereof;
and

b. personal liability for the payment of the Additional Liabilities (as
hereinafter defined) without regard to the limitation of liability set forth
above, which amount shall be due and payable to Lender on demand. As used
herein, the “Additional Liabilities” of Guarantor shall mean an amount equal to
the sum of the following:

(1) All expenses and costs reasonably incurred by or on behalf of Lender
(including, without limitation, expenses and reasonable attorneys’ fees) in
enforcing the rights and remedies of Lender under this Guaranty and/or the other
Loan Documents, together with all interest calculated at the Default Rate (as
defined in the Note) until paid on all amounts owed by Guarantor which accrues
from and after Lender’s demand for payment is delivered to Guarantor;

(2) All damages, expenses or costs suffered or incurred by Lender as a result of
any material misrepresentation in any of the Loan Documents;

(3) All damages, expenses or costs suffered or incurred by Lender as a result of
material physical waste by Borrower or Guarantor with respect to any material
portion of the Premises;

(4) All damages, expenses or costs suffered or incurred by Lender as a result of
the removal or disposal of any property in which Lender has a security interest
in violation of the terms and conditions of the Loan Documents, the removal of
which results in a material adverse affect upon the value of the Property;

(5) All damages, expenses or costs suffered or incurred by Lender as a result of
claims for compensation asserted by any real estate broker not employed by
Borrower or as a result of any such broker’s liens on the Premises or mechanic’s
or materialmen’s liens due to Borrower’s activities on the Property not
expressly permitted or contested under the Deed of Trust;

(6) All damages, expenses or costs suffered or incurred by Lender as a result of
the application of any insurance proceeds or condemnation awards (to the full
extent of such proceeds or awards) not permitted by the Deed of Trust or the
failure of Borrower to maintain the insurance coverages required by the Deed of
Trust;

(7) All revenues received by or on behalf of Borrower from the operation or
ownership of the Premises after Lender has notified Borrower of an Event of
Default under any of the provisions of the Loan Documents, less only that
portion of such revenues which is (A) actually used by Borrower to operate the
Premises in the ordinary course of business and such use is approved in writing
by Lender or (B) paid to Lender; and

(8) If, after the occurrence and during the continuance of an Event of Default
and Lender’s revocation of Borrower’s license to retain such amounts, all
security deposits provided for in any leases for any part of the Premises
(together with interest thereon to the extent that interest is payable under
such leases) which are not used in the ordinary course of business to cure
defaults by tenants depositing the same, returned to tenants in accordance with
the terms of their leases or paid over to Lender and all lease termination fees
payable for terminating any such leases which are not paid jointly to Borrower
and Lender or otherwise applied as provided in the Loan Documents.

22. Waiver of Certain Statutory Provisions. Guarantor agrees that Guarantor
shall not be considered a “Debtor” as defined in Section 9.105 of the Texas
Business and Commerce Code or Section 51.002 of the Texas Property Code.
Guarantor hereby waives all rights to which Guarantor may be or might otherwise
become entitled to with respect to the provisions of Sections 34.02 and 34.03 of
the Texas Business and Commerce Code, as amended, and agrees that the rights of
Guarantor pursuant to the provisions of Section 34.04 of the Texas Business and
Commerce Code, as amended, shall be subject to, secondary, subordinate and
inferior in all respects to the rights of Lender pursuant to this Guaranty.
Guarantor hereby waives any right to a determination of fair market value and to
an offset against any deficiency resulting from a foreclosure sale (pursuant to
Section 51.002 of the Texas Property Code, to any other non-judicial
foreclosure, or to a judicial foreclosure) of the Property (or any portion
thereof) or any other real property collateral now or hereafter securing all or
any part of the Indebtedness, including, without limitation, any such rights
that Guarantor may otherwise have under Sections 51.003, 51.004, and/or 51.005
of the Texas Property Code.

23. NOTICE OF FINAL AGREEMENT. THIS WRITTEN GUARANTY AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Signature on Following Page]

1

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Payment and
Completion as of the date first above written.

GUARANTOR

GRUBB & ELLIS HEALTHCARE REIT, INC., A
Maryland corporation

By: /s/ Shannon K S Johnson
Print Name: Shannon K S Johnson
Title: CFO


         
STATE OF CALIFORNIA
    )  
 
  ) SS
COUNTY OF ORANGE
    )  

On March 20, 2008, before me, P.C. Han, Notary Public, personally appeared
Shannon K S Johnson proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity(ies), and that by
her signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Phil C. Han

This area for official notarial seal.

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

2